CROSS, District Judge.
Under the facts disclosed in this case upon the argument, and from the affidavits submitted, I see no reason why the schooner Emma B. should be seized at this time and held by the marshal under expense until the final decree of the court herein. The schooner is now in commission, and, 'according to the affidavit of the respondent, pursuant to an agreement between the owners thereof. This statement is denied by the libelant. I think, however, the bond filed is insufficient in amount, and that the condition should be changed. The penal sum should be twice the value of a one-half interest of the schooner.
If, therefore, the respondent shall file a bond to the marshal of this district, within 10 days, with sufficient sureties, in the penal sum of $4,000, containing recitals like those in the present bond, and upon condition that, if the said Harry H. Maddox shall abide bv and perform the decrees of this court in said matter in all respects and shall deliver said schooner Emma B. into the custody of the said ’marshal within 10 days after a decree to that effect shall be entered, if any such shall be entered, then this obligation to be void, otherwise the same shall be and remain in full force and virtue, then upon the filing of such bond the rule to show, cause will be discharged; otherwise, it will be made absolute.